Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
2.		Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-22 and 41-43, drawn to a method of treating or delaying the progression of cancer, classified in CPC A61P 35/00; A61K 2039/505.
II.	Claims 23-35 and 40, drawn to a pharmaceutical product comprising a first composition comprising agICOS/TAA binding molecule and a second composition comprising a TAA/CD3 antibody; an agICOS/TAA binding molecule, and a pharmaceutical composition comprising the same classified in CPC A61K 2039/507; A61K 2039/505.
III.	Claims 36-39, drawn to an isolated polynucleotide encoding an agICOS/TAA binding molecule, classified in CPC C12N 15/00.
	NOTE: Claims 26 and 27 recite “method of claim 23”, while claim 23 is directed to a product. Appropriate correction is required. 

3.		The inventions are distinct, each from the other because of the following reasons:
4.		Invention I is related to invention II, as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the method of Invention I comprising treating or delaying the progression of cancer can be practiced with other therapeutic compounds. Likewise, the 
5.		Inventions I and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case, the isolated polynucleotide encoding an agICOS/TAA binding molecule of Invention III is not required for the method of Invention I.
6.		The isolated polynucleotide encoding an agICOS/TAA binding molecule of Invention III is distinct from and unrelated to the agICOS/TAA binding molecule, and a pharmaceutical composition comprising the same of Invention II because they are physically and functionally distinct chemical entities, which share neither structure nor function. Also, neither is required for the manufacture of the other. 

7.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Secondary Election/Restriction

8.		Restriction to one of the following inventions is required under 35 U.S.C. 121: 
If Applicant elects Inventive Groups I or II, applicant is also required to elect one agICOS/TAA binding molecule having the following corresponding sequences for prosecution:
(i) CDR sequences (claims 8, 11, 13, 29, 31, 33); and 
(ii) light and heavy chain variable region sequences (claims 9, 12, 14, 16, 17, 30, 32)


10.		In the instant case, the different inventions are agICOS/TAA binding molecules (antibodies) with unique amino acid sequences encoded by unique nucleic acid sequences of different length, wherein the binding molecules comprise a different pharmaceutical composition for treating cancer. Searching all of the antibodies in a single patent application would provide an undue search burden on the examiner.	
Note: This is a Restriction requirement, not an Election of species. In order to be fully responsive, Applicant must select one from Inventions I-III and one agICOS/TAA binding molecule.  

	
Species Election
11.	This application contains claims directed to the following patentably distinct species of 
the claimed inventions I and II.

12.		A) Binding properties of agICOS/TAA
			a) Binds the same antigen as TAA/CD3 antibody
			b) Binds a different antigen as TAA/CD3 antibody
	
13.		Each of the above binding properties of agICOS/TAA comprises characteristically different binding characteristics, involving same or different antigens resulting in different immunological interaction and therapeutic effects from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. 
14.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 


15.		B) Amino acid sequence of ICOS
If Applicant elects Invention I, one species of ICOS sequence, must also be selected to be considered responsive.
c) SEQ ID NO: 1
d) SEQ ID NO: 2
e) SEQ ID NO: 3
	
16.		Each of the above ICOS molecules comprises characteristically different amino acid sequences resulting in different binding specificity to the antigen binding domain of agICOS/TAA binding molecule, from one another, and therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. 
17.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 
to be allowable. Currently claim 1 is generic.

18.         	Applicant is advised that a reply to this requirement must include an 
identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
19.	Upon the allowance of a generic claim, applicant will be entitled to consideration of 
claims to additional species which are written in dependent form or otherwise include all the 
limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after 
the election, applicant must indicate which are readable upon the elected species.  MPEP § 

20.	Should applicant traverse on the ground that the species are not patentably distinct, 
applicant should submit evidence or identify such evidence now of record showing the species 
to be obvious variants or clearly admit on the record that this is the case. In either instance, if 
the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

21.		In response to this Office Action/Election requirement, applicant must elect one from Groups I-III and one agICOS/TAA binding molecule, and must additionally elect a species of “binding properties of agICOS/TAA”, and “amino acid sequence of ICOS”, for consideration.
22.		Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
23.		Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 1.48(b) and by the required under 37 C.F.R. 1.17(I).	

Notice of Rejoinder

24.		The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.


Advisory Information

26.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
27.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 1649
1 December 2021


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649